         Case 3:20-cv-03100-WHO Document 1 Filed 05/05/20 Page 1 of 9




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-mail: ltfisher@bursor.com
 5   BURSOR & FISHER, P.A.
     Joseph I. Marchese (Pro Hac Vice Forthcoming)
 6   Philip L. Fraietta (Pro Hac Vice Forthcoming)
     888 Seventh Avenue
 7   New York, NY 10019
     Telephone: (646) 837-7150
 8   Facsimile: (212) 989-9163
     E-Mail: jmarchese@bursor.com
 9           pfraietta@bursor.com
10
     Attorneys for Plaintiff
11
12                              UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14
     CHARLES OWENS, individually and on behalf        Case No. ______________
15   of all others similarly situated,
16
                                         Plaintiff,   CLASS ACTION COMPLAINT
17          v.

18   FONNER PARK EXPOSITION AND EVENTS                JURY TRIAL DEMANDED
     CENTER, INC.,
19
20                                    Defendant.

21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT
          Case 3:20-cv-03100-WHO Document 1 Filed 05/05/20 Page 2 of 9




 1           Plaintiff Charles Owens (“Plaintiff”), individually and on behalf of all others similarly
 2   situated, alleges the following upon information and belief against Fonner Park Exposition and
 3   Events Center, Inc. (“Defendant”) regarding Defendant’s violations of the Telephone Consumer
 4   Protection Act, 47 U.S.C. § 227 (the “TCPA”). Plaintiff brings this Complaint to: (1) stop
 5   Defendant’s practice of sending text messages using an automatic telephone dialing system
 6   (“ATDS”) to the cellular telephones of consumers nationwide without their prior express written
 7   consent; (2) stop Defendant’s practice of sending text messages using an artificial or prerecorded
 8   message to the cellular telephones of consumers nationwide without their prior express written
 9   consent; (3) enjoin Defendant from continuing to send text messages using an ATDS to consumers
10   who did not provide their prior express written consent or who revoked their prior express written
11   consent to receive them; and (4) obtain redress for all persons injured by Defendant’s conduct.
12                                     JURISDICTION AND VENUE
13           1.     This Court has subject matter jurisdiction over this action pursuant to the Class
14   Action Fairness Act of 2005, Pub. L. No. 109-2 Stat. 4 (“CAFA”), which, inter alia, amends 28
15   U.S.C. § 1332, at new subsection (d), conferring federal jurisdiction over class actions where, as
16   here: (a) there are 100 or more members in the proposed class; (b) some members of the proposed
17   Class have a different citizenship from Defendant; and (c) the claims of the proposed class
18   members exceed the sum or value of five million dollars ($5,000,000) in aggregate. See 28 U.S.C.
19   § 1332(d)(2) and (6).
20           2.     This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331
21   because this action involves violations of a federal statute, the TCPA.
22           3.     This Court has personal jurisdiction over Defendant because Defendant’s wrongful
23   conduct giving rise to this case occurred in, was directed to, and/or emanated from this District.
24           4.     Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant’s
25   wrongful conduct giving rise to this case occurred in, was directed to, and/or emanated from this
26   District.
27
28


     CLASS ACTION COMPLAINT                                                                               1
          Case 3:20-cv-03100-WHO Document 1 Filed 05/05/20 Page 3 of 9




 1                                                 PARTIES
 2          5.      Plaintiff Charles Owens is, and at all times mentioned herein was, a resident of
 3   Cloverdale, California, and a citizen of the State of California.
 4          6.      Defendant Fonner Park Exposition and Events Center, Inc. is a non-for-profit
 5   corporation organized under the laws of Nebraska, with a principal place of business at 700 E
 6   Stolley Park Road, Grand Island, Nebraska 68801. Defendant owns and operates a horse racing
 7   track. Defendant conducts business in this District and throughout the United States, including
 8   televising races in this District and accepting wagers from persons within this District through off-
 9   track betting establishments.
10                        FACTS COMMON TO ALL CAUSES OF ACTION
11   A.     The TCPA Of 1991
12          7.      In 1991, Congress enacted the TCPA in response to a growing number of consumer
13   complaints regarding certain telemarketing practices.
14          8.      The TCPA regulates, among other things, the use of automated telephone
15   equipment, or “autodialers,” defined as equipment which “has the capacity . . . (a) to store or
16   produce telephone numbers to be called, using a random or sequential number generator; and (b) to
17   dial such numbers.” 47 U.S.C. § 227(a)(1). Specifically, the plain language of section
18   227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a wireless number in the
19   absence of an emergency or the prior express consent of the called party. The same section forbids
20   making calls using an “artificial or prerecorded voice.” Id.
21          9.      The FCC has issued rulings clarifying that in order to obtain an individual’s consent,
22   a clear, unambiguous, and conspicuous written disclosure must be provided by the individual.
23   2012 FCC Order, 27 FCC Rcd. at 1839 (“[R]equiring prior written consent will better protect
24   consumer privacy because such consent requires conspicuous action by the consumer—providing
25   permission in writing—to authorize autodialed or prerecorded telemarketing calls. . . .”).
26          10.     The FCC has also ruled that consumers are entitled to the same protections for text
27   messages as they are for calls to wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569
28   F.3d 946, 952 (9th Cir. 2009) (“The FCC has subsequently confirmed that the prohibition on using

     CLASS ACTION COMPLAINT                                                                              2
          Case 3:20-cv-03100-WHO Document 1 Filed 05/05/20 Page 4 of 9




 1   automatic telephone dialing systems to make calls to wireless phone numbers applies to text
 2   messages (e.g. phone-to-phone [short message service]), as well as voice calls.”) (internal
 3   quotations omitted).
 4   B.     Defendant’s Text Messages To Plaintiff And Class Members
 5          11.     On or about April 30, 2020, Defendant sent a telemarketing text message (the
 6   “Text”) to Plaintiff’s cellular telephone number (XXX) XXX-2937 (the “2937 Number”). A
 7   screenshot of the Text is below:
 8
 9
10
11
12
13
14
15
16          12.     Plaintiff received the Text while in Cloverdale.
17          13.     Upon information and belief, the Text originated from a telephone number owned
18   and operated by Defendant.
19          14.     Defendant sent the Text using an automatic telephone dialing system (“ATDS”)
20   without obtaining Plaintiff’s prior express written consent.
21          15.     The Text was impersonal and generic. This is a hallmark of an ATDS. According
22   to the Federal Communications Commission and experts on telecommunications equipment, an
23   ATDS has the inherent present capacity to generate random or sequential telephone numbers and to
24   then text those numbers.
25          16.     Plaintiff never provided any prior express written consent for Defendant to send him
26   autodialed or prerecorded text messages.
27
28


     CLASS ACTION COMPLAINT                                                                          3
          Case 3:20-cv-03100-WHO Document 1 Filed 05/05/20 Page 5 of 9




 1           17.     Upon information and belief, Defendant sent similar text messages using the ATDS
 2   to a large number of consumers.
 3           18.     Defendant knowingly sent (and continues to send) autodialed and prerecorded text
 4   messages to the cellular telephones of consumers without the prior express written consent of the
 5   text recipients. In so doing, Defendant not only invaded the personal privacy of Plaintiff and
 6   members of the putative Class, but also intentionally and repeatedly violated the TCPA.
 7                                    CLASS ACTION ALLEGATIONS
 8           19.     Plaintiff brings this action on behalf of himself and all other persons similarly
 9   situated.
10           20.     Plaintiff proposes the following Class definition:
11                   All persons within the United States who (a) received a text message
12                   on his or her cellular telephone; (b) made by or on behalf of Defendant;
                     (c) without giving prior express written consent to Defendant; and (d)
13                   at any time in the period that begins four years before the filing of the
                     complaint in this action to the date that class notice is disseminated.
14
             21.     Plaintiff represents, and is a member of, this proposed Class. Excluded from the
15
     Classes are Defendant and any entities in which Defendant has a controlling interest, Defendant’s
16
     agents and employees, any Judge and/or Magistrate Judge to whom this action is assigned, and any
17
     member of such Judges’ staffs and immediate families.
18
             22.     Numerosity. Plaintiff does not know the exact number of members in the proposed
19
     Class, but reasonably believes, based on the scale of Defendant’s business, that the Class is so
20
     numerous that individual joinder would be impracticable.
21
             23.     Existence and predominance of common questions of law and fact. Plaintiff and
22
     all members of the proposed Class have been harmed by the acts of Defendant in the form of
23
     multiple involuntary telephone and electrical charges, the aggravation, nuisance, and invasion of
24
     privacy that necessarily accompanies the receipt of unsolicited and harassing text messages, and
25
     violations of their statutory rights.
26
             24.     The disposition of the claims in a class action will provide substantial benefit to the
27
     parties and the Court in avoiding a plethora of identical suits.
28


     CLASS ACTION COMPLAINT                                                                                4
         Case 3:20-cv-03100-WHO Document 1 Filed 05/05/20 Page 6 of 9




 1          25.     The proposed Class can be easily identified through records maintained by
 2   Defendant.
 3          26.     There are well defined, nearly identical, questions of law and fact affecting all
 4   parties. The questions of law and fact involving the class claims predominate over questions which
 5   may affect individual members of the proposed class. Those common question of law and fact
 6   include, but are not limited to, the following:
 7                  a. Whether Defendant sent text messages to Plaintiff and class members using an
 8                      ATDS and/or an artificial or prerecorded text message without their prior
 9                      express written consent;
10                  b. Whether Defendant’s conduct was knowing and/or willful;
11                  c. Whether Defendant is liable for damages, and the amount of such damages; and
12                  d. Whether Defendant should be enjoined from engaging in such conduct in the
13                      future.
14          27.     Typicality. Plaintiff asserts claims that are typical of each member of the Class
15   because they are all persons who received text messages on their cellular telephones using an
16   ATDS without their prior express written consent. Plaintiff will fairly and adequately represent
17   and protect the interests of the proposed class, and has no interests which are antagonistic to any
18   member of the proposed class.
19          28.     Adequacy of Representation. Plaintiff will fairly and adequately represent and
20   protect the interests of the proposed class, and has no interests which are antagonistic to any
21   member of the proposed Class.
22          29.     Plaintiff has retained counsel experienced in handling class action claims involving
23   violations of federal and state consumer protection statutes.
24          30.     Superiority. A class action is the superior method for the fair and efficient
25   adjudication of this controversy.
26          31.     Classwide relief is essential to compel Defendant to comply with the TCPA.
27
28


     CLASS ACTION COMPLAINT                                                                                5
         Case 3:20-cv-03100-WHO Document 1 Filed 05/05/20 Page 7 of 9




 1           32.     The interest of the members of the proposed Class in individually controlling the
 2   prosecution of separate claims against Defendant is small because the statutory damages in an
 3   individual action for violation of the TCPA are relatively small.
 4           33.     Management of these claims is likely to present significantly fewer difficulties than
 5   are presented in many class claims because the text messages at issue are all automated and the
 6   members of the Class, by definition, did not provide the prior express written consent required
 7   under the statute to authorize text messages to their cellular telephones.
 8           34.     Defendant has acted on grounds generally applicable to the proposed Class, thereby
 9   making final injunctive relief and corresponding declaratory relief with respect to the proposed
10   Class as a whole appropriate.
11           35.     Moreover, upon information and belief, Plaintiff alleges that the TCPA violations
12   complained of herein are substantially likely to continue in the future if an injunction is not
13   entered.
                           FIRST CAUSE OF ACTION
14
        KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
15                    PROTECTION ACT, 47 U.S.C. § 227, et seq.

16           36.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as if

17   fully stated herein.

18           37.     The foregoing acts and omissions of Defendant constitute knowing and/or willful
     violations of the TCPA, including but not limited to each of the above-cited provisions of 47
19
20   U.S.C. § 227 et seq.

21           38.     As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et

22   seq., Plaintiff and members of the proposed Class are entitled to treble damages of up to $1,500.00

23   for each and every text message sent in violation of the statute, pursuant to 47 U.S.C. §

24   227(b)(3)(C).

25           39.     Plaintiff and members of the proposed Class are also entitled to, and do, seek

26   injunctive relief prohibiting such conduct violating the TCPA by Defendant in the future.

27           40.     Plaintiff and members of the proposed Classes are also entitled to an award of

28   attorneys’ fees and costs.


     CLASS ACTION COMPLAINT                                                                               6
         Case 3:20-cv-03100-WHO Document 1 Filed 05/05/20 Page 8 of 9




 1                            SECOND CAUSE OF ACTION
              VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT,
 2                               47 U.S.C. § 227, et seq.
 3           41.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as if
 4   fully stated herein.
 5           42.     The foregoing acts and omissions of Defendant constitute numerous and multiple
 6   violations of the TCPA, including but not limited to each of the above-cited provisions of 47
 7   U.S.C. § 227 et seq.
 8           43.     As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and
 9   members of the proposed Classes are entitled to an award of $500.00 in statutory damages for each
10   and every text message made in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).
11           44.     Plaintiff and members of the proposed Classes are also entitled to, and do, seek
12   injunctive relief prohibiting such conduct violating the TCPA by Defendant in the future.
13           45.     Plaintiff and members of the proposed Class are also entitled to an award of
14   attorneys’ fees and costs.
15                                         PRAYER FOR RELIEF
16           WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all
17   members of the proposed Class the following relief against Defendant:
18           a.      Injunctive relief prohibiting such violations of the TCPA by Defendant in the
19                   future;
20           b.      As a result of Defendant’s willful and/or knowing violations of the TCPA,
21                   Plaintiff seeks for himself and each member of the proposed Class treble
22                   damages, as provided by statute, of up to $1,500.00 for each and every text
23                   message that violated the TCPA;
24           c.      As a result of Defendant’s violations of the TCPA, Plaintiff seeks for himself and
25                   each member of the proposed Class $500.00 in statutory damages for each and
26                   every text message that violated the TCPA;
27
28


     CLASS ACTION COMPLAINT                                                                               7
          Case 3:20-cv-03100-WHO Document 1 Filed 05/05/20 Page 9 of 9




 1           d.      An award of attorneys’ fees and costs to counsel for Plaintiff and the proposed
 2                   Class;
 3           e.      An order certifying this action to be a proper class action pursuant to Federal Rule
 4                   of Civil Procedure 23, establishing appropriate the Class, finding that Plaintiff is a
 5                   proper representative of the Class, and appointing the lawyers and law firm
 6                   representing Plaintiff as counsel for the Class;
 7           f.      Such other relief as the Court deems just and proper.
 8                                      DEMAND FOR JURY TRIAL
 9           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any
10   and all issues in this action so triable as of right.
11
     Dated: May 5, 2020                       BURSOR & FISHER, P.A.
12
13                                            By:     /s/ L. Timothy Fisher

14                                            L. Timothy Fisher (State Bar No. 191626)
                                              1990 North California Blvd., Suite 940
15                                            Walnut Creek, CA 94596
                                              Telephone: (925) 300-4455
16
                                              Facsimile: (925) 407-2700
17                                            E-mail: ltfisher@bursor.com

18
                                              BURSOR & FISHER, P.A.
19                                            Joseph I. Marchese (Pro Hac Vice Forthcoming)
                                              Philip L. Fraietta (Pro Hac Vice Forthcoming)
20                                            888 Seventh Avenue
                                              New York, NY 10019
21                                            Telephone: (646) 837-7150
22                                            Facsimile: (212) 989-9163
                                              E-Mail: jmarchese@bursor.com
23                                                    pfraietta@bursor.com

24                                            Attorneys for Plaintiff

25
26
27
28


     CLASS ACTION COMPLAINT                                                                                   8
